           Case 1:20-cv-02878-CM Document 4 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEREMIAH S. JOHNSON-EL Exrel JERRY
 L. JOHNSON,

                                 Plaintiff,
                                                                 1:20-CV-2878 (CM)
                     -against-
                                                                 CIVIL JUDGMENT
 WILLIAM L. DEPROSPO d/b/a COUNTY
 COURT MAGISTRATE,

                                 Defendant.

       Pursuant to the order issued June 10, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis or

pay the $400.00 in relevant fees. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    June 10, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
